*476OPINION and JUDGMENT
DALTON, District Judge.
Donald R. Russell, an inmate at Augusta Correctional Unit #10, has filed this action against the Superintendent of Unit #10 for his failure to maintain a log of incoming legal correspondence in violation of 42 U.S.C. § 1983. Jurisdiction vests in this court pursuant to 28 U.S.C. § 1343.
Plaintiff has previously presented this identical claim to this court in Russell v. Oliver, 392 F.Supp. 470 (W.D.Va. Jan. 21, 1975). The court in that case dismissed plaintiff’s claim for failure to state a constitutional deprivation as required by 42 U.S.C. § 1983. Plaintiff’s present action must therefore be dismissed on the basis of res judicata.
The plaintiff is advised that he may appeal this decision to the United States Court of Appeals for the Fourth Circuit by filing with this court a notice of appeal within thirty (30) days from the date of this judgment.
The clerk is directed to send a certified copy of this opinion and judgment to plaintiff and counsel for defendants.